DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP Patent Publication Number 2005242265 A) F in view of Iwashita (US Patent Publication Number 2015/0289384 A1) and in further view of Fukawa (US Patent Publication Number 2011/0033679 A1).
Ito teaches, as claimed in claim 1,  (Fig. 11) a base with a low-reflection film (40), comprising: a transparent base (20);  a low-reflection film (40) formed on a first principal surface of the transparent base; a black printed part (1) formed on a part of a second principal surface of the transparent base (20), wherein the low-reflection film (40) is provided on the first principal surface of the transparent base (20) but not provided on the second principal surface of the transparent base, and the black printed part (1) is provided on the second principal surface of the transparent base but not provided on the first principal surface of the transparent base, the black printed part is formed from a black ink directly printed on the second principal surface of the transparent base, where the black ink is an inorganic ink comprising a ceramic fired body (.para. [0028]). Ito fails to teach  a ratio R1 / R2 between a luminous reflectance R1 of a surface of the low-reflection film and a luminous reflectance R2 at an interface of the black printed part with the transparent base is 1/6 or more. In a related endeavor, Iwashita teaches wherein a luminous reflectance R of the base with the low-reflection film with respect to incident light from the low-reflection film side is 2% or less in a region of the transparent base having the black printed part,  a base with a low-reflection film wherein teach ratio Ri / R2 between a luminous reflectance Ri of a surface of the low-reflection film and a luminous reflectance R2 at an interface of the black printed part with the transparent base is 1/6 or more (.para. [0047]).

Ito and Iwashita fail to teach wherein a luminous reflectance R of the base with the low-reflection film with respect to incident light from the low-reflection film side is 2% or less in a region of the transparent base having the black printed part. Fukawa teaches wherein a luminous reflectance R of the base with the low-reflection film with respect to incident light from the low-reflection film side is 2% or less in a region of the transparent base having the black printed part (.para. [0070]). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito,  Iwashita and Fukawa, with the luminous reflectance as taught by Fukawa, for the purpose of providing a way reflected light can be weakened by the interference of light (.para. [0069]).	
Ito and Iwashita fail to teach, as claimed in claim 2, wherein the luminous reflectance R of the base with the low-reflection film is 1.2% or less. In a related art, Fukawa teaches wherein the luminous reflectance R of the base with the low-reflection film is 1.2% or less (.para. [0042]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito,  Iwashita and Fukawa, with the luminous reflectance as taught by Fukawa, for the purpose of providing a way reflected light can be weakened by the interference of light (.para. [0069]).	

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the luminous reflectance as taught by Fukawa, for the purpose of providing a way reflected light can be weakened by the interference of light (.para. [0069]).
Ito and Iwashita fail to teach, as claimed in claim 4, wherein the luminous reflectance R2 at the interface of the black printed part with the transparent base is 0.8% or less. In a related art, Fukawa teaches wherein the luminous reflectance R2 at the interface of the black printed part with the transparent base is 0.8% or less (.para. [0047]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito,  Iwashita and Fukawa, with the luminous reflectance as taught by Fukawa, for the purpose of providing a way reflected light can be weakened by the interference of light (.para. [0069]).
Ito fails to teach, as claimed in claim 5, wherein the transparent base has a projecting and recessed shape on the first principal surface. In a related endeavor, Iwashita teaches wherein the transparent base has a projecting and recessed shape on the first principal surface (See Figure 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the surface roughness, as taught by Iwashita, for the purpose of reducing the light reflectance, thereby increasing the visibility (.para. [0042]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the surface roughness, as taught by Iwashita, for the purpose of reducing the light reflectance, thereby increasing the visibility (.para. [0042]).
Ito fails to teach, as claimed in claim 7, wherein an average length RSm of a roughness curve element of the projecting and recessed shape is not less than 5 p.m nor more than 30 pm. In a related endeavor, Iwashita wherein an average length RSm of a roughness curve element of the projecting and recessed shape is not less than 5 p.m nor more than 30 pm (See Figure 3A).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the average length, as taught by Iwashita, for the purpose of reducing the light reflectance, thereby increasing the visibility (.para. [0042]).
Ito fails to teach, as claimed in claim 10, wherein the low-reflection film has at least one layer made of niobium oxide or silicon nitride, and at least one layer made of silicon oxide. In a related art, Fukawa teaches wherein the low-reflection film has at least one layer made of niobium oxide or silicon nitride, and at least one layer made of silicon oxide (.para. [0043]).
Ito teaches, as claimed in claim 11, wherein the transparent base (20) is a glass substrate.
Ito teaches, as claimed in claim 13, wherein the black printed part (1) formed such that the black printed part (1) is visible from the low-reflection film side (40).

Ito teaches, as claimed in claim 15, a transparent base (20) which is a glass substrate. Fukawa fails to teach the transparent base, the low-reflection film, the black printed part, and optionally an antifouling layer formed on the low-reflection film. In a related endeavor, Iwashita teaches the transparent base (610), the low-reflection film (622) (.para. [0137]), the black printed part (623), and optionally an antifouling layer formed on the low-reflection film (Since the antifouling layer is optional the examiner has interpreted by using BRI that the antifouling does not need to be present and is an option that the structure could have).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the reflection film, as taught by Ito, Iwashita and Fukawa, with the layer structure, as taught by Iwashita, for the purpose of reducing the light reflectance, thereby increasing the visibility (.para. [0042]).
Ito teaches, as claimed in claim 16, wherein the black printed part(1) is  directly formed on the outer peripheral part of the second principal surface of the transparent base(20) such that an entirety of surface of the black printed part directly contacts the second principal surface of the transparent base. 
Ito teaches, as claimed in claim 17, wherein the black ink is an inorganic ink comprising a ceramic-fired body selected from the group consisting of an oxide, a carbide, carbon black, and mic (.para. [0028]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP Patent Publication Number 2005242265 A) F in view of Iwashita (US Patent Publication Number .
Ito, Iwashita and Fukawa fail to teach, as claimed in claim 8, wherein a haze value defined by JTS K 7136 of the transparent base is not less than 1% nor more than 30%. In a related endeavor, Imaizumi teaches wherein a haze value defined by JTS K 7136 of the transparent base is not less than 1% nor more than 30% (.para. [0228]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the haze value, as taught by Imaizumi, for the purpose of adjusting visibility with transmitted light (.para. [0224]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP Patent Publication Number 2005242265 A) F in view of Iwashita (US Patent Publication Number 2015/0289384 A1) and in further view of Fukawa (US Patent Publication Number 2011/0033679 A1) and further in view of Makino (US Patent Publication Number 2014/0238952 A1.
Ito, Iwashita and Fukawa fail to teach, as claimed in claim 9, an antifouling film formed on the low-reflection film and having a film thickness of not less than 2 nm nor more than 20 nm. In a related endeavor, Makino teaches an antifouling film formed on the low-reflection film and having a film thickness of not less than 2 nm nor more than 20 nm (.para. [0086]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the reflection film, as taught by Ito, Iwashita and Fukawa, with the antifouling film, as taught by Imaizumi, for the purpose of providing plurality of element formation regions arranged in a matrix, (.para. [0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                         14 February 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872